--------------------------------------------------------------------------------

Exhibit 10.21
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) dated as of November 21, 2008 (the
“Execution Date”) is made by and between ArQule, Inc., a Delaware corporation
(the “Company”) with its principal offices at 19 Presidential Way, Woburn,
Massachusetts  01801, and Thomas Chan (“Executive”) whose current principal
residential address is 7 Stoney Brook Road, Hopkinton, MA  01748.
 
WHEREAS, the Company desires to employ Executive as its Chief Scientific Officer
(CSO) and to enter into an agreement embodying the terms of such employment; and
 
WHEREAS, Executive desires to accept such employment and enter into such an
agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the Company and
Executive (collectively, the “Parties”) hereby agree as follows:
 
1.
Term of Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts such employment with the Company, upon the terms and
subject to the conditions set forth in this Agreement.  The Agreement shall
continue until November 17, 2012 unless earlier terminated in accordance with
the provisions of Section 5 of this Agreement (the “Employment Term”).

 
2.
Title; Duties.  During the Employment Term, Executive shall serve as the CSO of
the Company, reporting directly to its Chief Executive Officer (CEO).  Executive
hereby agrees to undertake the duties and responsibilities inherent in such
position and such other duties and responsibilities consistent with such
position as CEO shall from time to time reasonably assign to Executive.

 
3.
No Conflict.  During the Employment Term, Executive shall devote substantially
all of Executive’s business time and efforts to the performance of Executive’s
duties hereunder and shall not, directly or indirectly, engage in any other
business, profession or occupation for compensation or otherwise which would
conflict with the rendition of such duties.  Notwithstanding the foregoing,
Executive may engage in other activities, such as activities involving
charitable, educational, religious, trade association, civic and similar types
of organizations, speaking engagements and membership on the Board of Directors
or equivalent of other organizations (“Outside Activities”), provided that
Executive shall obtain CEO’s written consent before engaging in any such Outside
Activities and provided further that Executive’s participation in such Outside
Activities shall not be in violation of any of Executive’s obligations to the
Company, including but not limited to those set forth in the Company’s Code of
Conduct.  Executive represents and warrants that Exhibit A attached hereto
states all Outside Activities which Executive is participating in as of the
Effective Date, and to which the Company hereby consents.

 
 
 

--------------------------------------------------------------------------------

 
 
4.           Compensation and Benefits.
 
 
4.1.
Base Salary.  During the Employment Term, the Company shall pay Executive for
Executive’s services hereunder a base salary at the initial annual rate of
$309,000.00, payable in substantially equal installments in accordance with the
Company’s usual payment practices and subject to annual review and adjustment
upward or downward by the Company in its sole discretion; provided, however,
that an adjustment downward shall only occur in connection with a percentage
decrease in salary affecting all or substantially all senior management
employees of the Company.  Such amount (as adjusted from time to time in
accordance with this Section 4.1) shall be referred to herein as the “Base
Salary.”

 
 
4.2.
Bonus Compensation.  For each calendar year during the Employment Term,
Executive shall be eligible to receive a discretionary annual cash bonus, the
target amount of which shall be 30 percent of Executive’s Base Salary.  The
award of an annual cash bonus, if any, shall be in the Company’s sole discretion
and shall be based on Company and individual performance.  The annual cash bonus
typically is paid during the first quarter of the following calendar year, and,
except as otherwise expressly provided herein, Executive must be actively
employed with the Company as of the payment date in order to receive the
discretionary annual cash bonus, if any.  Executive shall also be eligible to
participate in any and all other bonus plans and packages that are made
available to the Company’s executives, on a basis consistent with Executive’s
position and then-current Base Salary and in accordance with the policies and
practices of the Company and the Company’s Board of Directors.

 
 
4.3.
Stock Option Grant.  As further compensation for Executive’s services hereunder,
the Company shall grant to Executive on the Effective Date a stock option (the
“Execution Stock Option”) to purchase 100,000 shares of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”), pursuant to the Company’s
Amended and Restated 1994 Equity Incentive Plan (the “Plan”) subject to a
vesting schedule pursuant to which rights to twenty-five percent of the shares
shall vest annually on the next four anniversaries of the Effective Date and the
terms and other conditions set forth in substantially the form of Option
Certificate attached hereto as Exhibit B.  The method of determining the
exercise price of the Execution Stock Option is set forth in the attached
Exhibit C.  In its sole discretion, the Company may grant to Executive from time
to time other stock options to purchase additional shares of Common Stock, also
pursuant to the Plan and such other terms and conditions set forth at the time
of such grant (the Execution Stock Option and such other stock options,
collectively, the “Stock Options”) and may also grant stock awards.  The
Execution Stock Option is intended to be an “incentive stock option” to the
extent permissible under Section 422 of the Internal Revenue Code of 1986 (the
“Code”), including the $100,000 limitation of Code Section 422(d).

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.4.
Executive Benefits.  During the Employment Term, Executive shall be eligible to
participate in all employee benefit plans and perquisite plans and policies
(including fringe benefits, 401(k) plan participation. life, health dental,
accident and short and long term disability insurance) which the Company may, in
its sole and absolute discretion, make available to its similarly-situated
employees, whether such benefits are now in effect or hereafter adopted, subject
to the terms and conditions of each such plan or policy.  The Company may alter,
modify, add to or delete its employee benefit plans and its perquisite plans and
policies at any time as it, in its sole judgment, determines to be appropriate,
without recourse by Executive.

 
 
4.5.
Paid Time Off.  Executive shall be entitled to four weeks (20 working days) of
paid time off (“PTO”) per annum during the Employment Term, which will accrue
pursuant to the Company’s policies and practices and is to be taken at such time
or times as shall be mutually convenient for the Company and Executive;
provided, however, that the Company may elect to increase the annual time to
which Executive shall be entitled to PTO.  Unused PTO shall be allocated
pursuant to the Company’s policies and practices.

 
 
4.6.
Business Expenses and Perquisites.  Upon delivery of adequate documentation of
expenses incurred in accordance with the policies and practices of the Company,
Executive shall be entitled to reimbursement by the Company for reasonable
travel, entertainment and other business expenses incurred by Executive in the
performance of Executive’s duties hereunder in accordance with such policies as
the Company may from time to time have in effect.

 
 
4.7.
Deductions and Withholdings.  Notwithstanding any other provision of this
Agreement, any payments or benefits hereunder shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions, as the Company reasonably determines it should withhold pursuant to
any applicable law or regulation.

 
 
4.8.
Annual Review.  Executive shall receive an annual review of his performance by
CEO of the Company.



5.           Termination.
 
 
5.1.
Without Cause by the Company. The Company may terminate Executive’s employment
hereunder at any time without Cause (as defined in Section 5.2) upon not fewer
than fourteen (14) days prior written notice from the Company to Executive.  The
effective date of Executive’s termination shall be referred to herein as the
“Termination Date.”  If Executive’s employment is terminated by the Company
pursuant to this Section 5.1, all compensation and benefits provided to
Executive by the Company pursuant to this Agreement or otherwise shall cease as
of the Termination Date, except that the Company shall pay Executive all Base
Salary owed to Executive for work performed prior to the Termination Date, plus
the cash value of any accrued but unused PTO, as of the Termination Date.

 
 
3

--------------------------------------------------------------------------------

 
 

 
 
For purposes of clarity, a termination of Executive’s employment by reason of
the expiration of the Employment Term as set forth in Section 1 shall not be
considered a termination without Cause.

 
 
5.1.1.
The Severance Package.  In the event the Company terminates Executive’s
employment without Cause, and provided that Executive first executes a general
release in a form and of a scope reasonably acceptable to the Company within
sixty (60) days of the Termination Date, the Company shall provide the following
severance benefits to Executive (the “Severance Package”):

 
 
(a)
A payment (the “Severance Payment”) in the following amount:

 
 
(i)
An amount equal to Executive’s Base Salary through the end of the twelve-month
period commencing on the Termination Date; plus

 
 
(ii)
An amount equal to the average annual discretionary bonus, if any, paid by the
Company to Executive with respect to the two years preceding the year in which
the Termination Date occurs.  Bonus amounts paid to Executive by the Company
prior to the Effective Date shall be included in the calculation set forth in
the preceding sentence. Attached at Exhibit D is a series of examples of the
manner in which this portion of the Severance Payment shall be calculated.

 
 
(b)
Payment of the costs associated with continuing the benefits which Executive is
entitled to receive pursuant to Section 4.4 of this Agreement at the level in
effect as of the Termination Date (subject to any employee contribution
requirements applicable to Executive on the Termination Date) through the
twelve-month period commencing on the Termination Date, to the extent such
benefits may continue beyond the Termination Date (for example, among other
things, Executive’s coverage under the Company’s life and disability insurance
policies will terminate as of the Termination Date).

 
 
(c)
The Severance Payment shall be paid to Executive in substantially equal
installments, according to the Company’s regular payroll schedule over a
twelve-month period, beginning on the first regular payroll date following the
effective date of the general release executed by Executive as provided above,
subject to Section 5.8 below.

 
 
4

--------------------------------------------------------------------------------

 
 
 
5.1.2.
Deemed Termination.  For purposes of this Section 5.1, a “termination without
Cause” by the Company shall be deemed to have occurred where Executive has
complied with the “Deemed Termination Process” (hereinafter defined) following
the occurrence of any of the following events (a “Deemed Termination Condition”)
without the Executive’s prior written consent:

 
 
(a)
A diminution of Executive’s Base Salary below $309,000 on an annualized basis
(other than in connection with a Company-wide decrease in salary affecting all
or substantially all senior management employees of the Company);

 
 
(b)
A diminution in Executive’s authority, duties, responsibilities without Cause;

 
 
(c)
A material change in the geographic location of Executive’s place of employment
(for purposes of this paragraph, a “material change” shall be deemed to occur
only if the Company relocates Executive’s place of employment by a distance of
more then fifty (50) miles, excluding any relocation to the Company’s existing
offices in Woburn, MA); or

 
 
(d)
The Company materially breaches any of its obligations to Executive pursuant to
this Agreement.

 



 
 
“Deemed Termination Process” shall mean that (i) the Executive reasonably
determines in good faith that a Deemed Termination Condition has occurred; (ii)
the Executive provides written notice to the Company of the occurrence of the
Deemed Termination Condition within 45 days of the initial occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not fewer than 30 days following such notice (the “Cure
Period”), to remedy the Deemed Termination Condition; (iv) notwithstanding such
efforts, the Deemed Termination Condition continues to exist; and (v) the
Executive provides the Company with a Notice of Termination, which establishes a
Termination Date within 30 days after the end of the Cure Period.  If the
Company cures the Deemed Termination Condition during the Cure Period, a
“termination without Cause” shall be deemed not to have occurred.

 
 
5.2.
For Cause by the Company.  Notwithstanding any other provision of this
Agreement, Executive’s employment hereunder may be terminated by the Company at
any time for Cause.  For purposes of this Agreement, “Cause” shall mean: (i)
Executive’s failure to follow the reasonable instructions of CEO or otherwise
perform Executive’s duties hereunder for thirty (30) days after a written demand
for performance is delivered to Executive on behalf of the Company, which demand
specifically identifies the manner in which the Company alleges that Executive
has not substantially followed such instructions or otherwise performed
Executive’s duties; (ii) material violation by Executive of the Company’s Code
of Conduct; (iii) Executive’s willful misconduct that is materially injurious to
the Company (whether from a monetary perspective or otherwise); (iv) Executive’s
willful commission of an act constituting fraud with respect to the Company; (v)
conviction of Executive for a felony under the laws of the United States or any
state thereof; or (vi) Executive’s material breach of Executive’s obligations
under Sections 7 or 8 hereof.

 
 
5

--------------------------------------------------------------------------------

 
 

 
 
If Executive’s employment is terminated by the Company for Cause, all
compensation and benefits provided to Executive by the Company pursuant to this
Agreement or otherwise shall cease as of the Termination Date, except that the
Company shall pay Executive all Base Salary owed to Executive for work performed
prior to the Termination Date, plus the cash value of any accrued but unused
PTO, as of the Termination Date.

 
 
5.3.
Termination by Executive.  Executive’s employment hereunder may be terminated by
Executive at any time upon not fewer than 30 days prior written notice from
Executive to the Board.  Executive agrees that such notice period is reasonable
and necessary in light of the duties assumed by Executive pursuant to this
Agreement and fair in light of the consideration Executive is receiving pursuant
to this Agreement.  If Executive terminates Executive’s employment with the
Company pursuant to this Section 5.3, all compensation and benefits provided to
Executive by the Company pursuant to this Agreement or otherwise shall cease as
of the Termination Date, except that the Company shall pay Executive all amounts
owed to Executive for work performed prior to the Termination Date, plus the
cash value of any accrued but unused PTO as of the Termination Date.

 
 
5.4.
Disability.  Subject to the requirements of the Americans with Disabilities Act,
Massachusetts General Laws Chapter 151B and any other applicable laws,
Executive’s employment hereunder may be terminated by the Company at any time in
the event of the Disability of Executive.  For purposes of this Agreement,
“Disability” shall mean the inability of Executive to perform the essential
functions of Executive’s position, with or without reasonable accommodation, due
to physical or mental disablement which continues for a period of four (4)
consecutive months during the Employment Term, as determined by an independent
qualified physician mutually acceptable to the Company and Executive (or
Executive’s personal representative) or, if the Company and Executive (or such
representative) are unable to agree on an independent qualified physician, as
determined by a panel of three physicians, one designated by the Company, one
designated by Executive (or such representative) and one designated by the two
physicians so designated.  If Executive’s employment is terminated by the
Company for Disability, all compensation and benefits provided to Executive by
the Company pursuant to this Agreement or otherwise shall cease as of the
Termination Date, except that (a) the Company shall pay Executive all Base
Salary owed to Executive for work performed prior to the Termination Date, plus
the cash value of any accrued but unused PTO, as of the Termination Date; (b) in
the event the Company terminates Executive by reason of Disability after a
calendar year has been completed but before the discretionary annual cash bonus,
if any, relating to that calendar year as provided in Section 4.2 above has been
paid, the Company shall pay Executive such discretionary annual cash bonus
amount, if awarded; and (c) provided that Executive first executes a general
release in a form and of a scope reasonably acceptable to the Company within
sixty (60) days of the Termination Date, Executive shall be entitled to the
Severance Package, except that the portion of the Severance Payment based on
Executive’s Base Salary paid as a part of the Severance Package shall be reduced
by the amount of Base Salary, salary continuation (short-term disability), and
cash disability benefits (long-term disability) paid to Executive for the
corresponding period under the Company’s employee benefit plans as then in
effect.

 
 
6

--------------------------------------------------------------------------------

 
 
 
5.5.
Death.  Executive’s employment hereunder shall automatically terminate in the
event of Executive’s death.  If Executive’s employment is terminated by the
death of Executive, all compensation and benefits provided to Executive by the
Company pursuant to this Agreement or otherwise shall cease as of the
Termination Date, except that (a) the Company shall pay to Executive’s estate or
legal representative all Base Salary owed to Executive for work performed prior
to the Termination Date, plus the cash value of any accrued but unused PTO, as
of the Termination Date; (b) in the event the Company terminates Executive by
reason of Death after a calendar year has been completed but before the
discretionary annual cash bonus, if any, relating to that calendar year as
provided in Section 4.2 above has been paid, the Company shall pay Executive
such discretionary annual cash bonus amount, if awarded; and (c) provided that
Executive’s estate first executes a general release in a form and of a scope
reasonably acceptable to the Company within ninety (90) days of the Termination
Date, Executive shall be entitled to the Severance Package.

 
 
5.6.
Notice of Termination.  Any purported termination of employment by the Company
or by Executive shall be communicated by written Notice of Termination to the
other Party in accordance with Section 11 hereof.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.

 
 
5.7.
Survival.  The provisions of Sections 7, 8 and 9 shall survive the termination
of this Agreement.

 
 
5.6
Section 409A of the Code.  It is the intention of the parties to this Agreement
that, to the extent possible, no payment or entitlement pursuant to this
Agreement will give rise to any adverse tax consequences to Executive under
Section 409A of the Internal Revenue Code (“Code”) and Department of Treasury
regulations and other interpretive guidance issued thereunder, including that
issued after the date hereof (collectively, “Section 409A”).  The Agreement
shall be interpreted to that end and consistent with that
objective.  Notwithstanding any other provision herein, if Executive is a
“specified employee” as defined in, and pursuant to, Treas. Reg. Section
1.409A-1(i) on the Termination Date, no payment of compensation under this
Agreement shall be made to Executive during the period lasting six (6) months
from the Termination Date.  If any payment to Executive is delayed pursuant to
the foregoing sentence, such payment instead shall be made in a lump sum payment
on the first business day following the expiration of the six-month period
referred to in the prior sentence, and, as of the first business day following
the expiration of such six-month period, all such payments shall resume in
accordance with the schedule for such payments.

 
 
7

--------------------------------------------------------------------------------

 
 
 
Each payment under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code.  To the extent any reimbursement
or in-kind benefit due to Executive under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursement or in-kind
benefit shall be paid to Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).



6.
Accelerated Vesting in Change of Control.  In the event that both (i) a Change
of Control occurs and (ii) the Company terminates Executive’s employment without
Cause (or is deemed to terminate Executive’s employment without Cause) within
the period commencing three months prior to the latest possible date of a Change
of Control and ending one year after the latest possible date of a Change of
Control, any Stock Option held by Executive shall become immediately exercisable
as to all option shares without regard to the vesting schedule set forth on the
applicable Option Certificate, and any shares of Restricted Stock previously
granted shall immediately be free and clear of any restrictions.  For purposes
of this Agreement, any one of the following events shall be considered a “Change
of Control” of the Company:

 
 
(a)
Acquisition by any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934) of any amount of the Company’s Common Stock so
that such person holds or controls fifty percent (50%) or more of the Company’s
Common Stock;

 
 
(b)
Merger or consolidation of the Company with or into any other entity in which
the holders of the Company’s outstanding shares of capital stock immediately
before such merger or consolidation do not, immediately after such merger or
consolidation, retain capital stock representing a majority of the voting power
of the surviving entity of such merger or consolidation;

 
 
(c)
Sale of all or substantially all of the assets of the Company to a third party;

 
 
(d)
Within any twenty-four (24) month period, the election by the stockholders of
the Company of twenty percent (20%) or more of the directors of the Company
other than pursuant to nomination by the Board, or its designated committee; or

 
 
(e)
Execution of a legally binding, definitive agreement approved by the Board of
Directors providing for any of the events set forth in (a), (b), (c) or (d)
above.

 
 
8

--------------------------------------------------------------------------------

 
 
7.           Confidentiality.
 
 
7.1.
Definitions.  As used herein, the term “Confidential Information” shall mean any
and all ideas, inventions, information, know-how, compounds, materials and other
items (whether patentable or not) that are confidential or proprietary to the
Company (or to its affiliates, collaborators, consultants, suppliers, or
customers) whether disclosed in written, oral, tangible or other form and
whether or not labeled or otherwise identified as confidential or
proprietary.  Confidential Information shall include, without limitation, the
following to the extent proprietary to the Company (or to its affiliates,
collaborators, consultants, suppliers or customers) and not publicly available:

 
 
(a)
inventions, trade secrets, discoveries and computer programs, and any
improvements or modifications thereto;

 
 
(b)
engineering, research, development and design projects, data, designs, drawings
and specifications;

 
 
(c)
manufacturing, development and other technical processes, applications, methods,
apparatus and equipment;

 
 
(d)
business information such as lists of approved components and sources, price
lists, product costs, production schedules, business plans, sales information,
profit and loss information, and customer and collaborator lists;

 
 
(e)
any and all reagents, substances, chemical compounds, subcellular constituents,
cells or cell lines, organisms and progeny, and mutants, as well as any and all
derivatives or replications derived from or relating to such materials; and

 
 
(f)
any and all information, materials and other items supplied by third parties to
the Company (or generated by the Company for third parties) under an obligation
of confidentiality.

 
 
7.2.
Non-Disclosure.  Executive shall not at any time (whether during or after
Executive’s employment with the Company) disclose or use any Confidential
Information for Executive’s own benefit or purposes or the benefit or purposes
of any other person, firm, partnership, joint venture, association, corporation
or other organization, entity or enterprise (a “Person”) other than the Company.

 
 
9

--------------------------------------------------------------------------------

 
 
 
7.3.
Exceptions.  Notwithstanding any other provision in the Agreement, Confidential
Information shall not include any information or material which:

 
 
(a)
is or becomes generally available to the public other than as a result of
disclosure thereof by Executive;

 
 
(b)
is lawfully received by Executive on a non-confidential basis from a third party
that is not itself under an obligation of confidentiality or non-disclosure to
the Company with respect to such information;

 
 
(c)
can be shown by Executive to have been independently developed by Executive;

 
 
(d)
Executive establishes by competent proof was in Executive’s possession at the
time of disclosure by the Company and was not acquired, directly or indirectly
from the Company; or

 
 
(e)
is required to be publicly disclosed by law or by regulation; provided, however,
that in such event Executive shall provide the Company with prompt advance
notice of such disclosure so that the Company has the opportunity if it so
desires to seek a protective order or other appropriate remedy.

 
 
7.4.
Return of Company Property.  Executive agrees that upon termination of
Executive’s employment hereunder, Executive shall return immediately to the
Company any proprietary materials, any materials containing Confidential
Information and any other Company property then in Executive’s possession or
under Executive’s control, including, without limitation all notes, drawings,
lists, memoranda, magnetic disks or tapes, or other recording media containing
such Confidential Information, whether alone or together with non-confidential
information, all documents, reports, files, memoranda, records, software, credit
cards, door and file keys, telephones, PDAs, computers, computer access codes,
disks and instructional manuals, or any other physical property that Executive
received, prepared, or helped prepare in connection with Executive’s employment
under this Agreement.  Upon termination, Executive shall not retain any copies,
duplicates, reproductions, or excerpts of Confidential Information, nor shall
Executive show or give any of the above to any third party.  Executive further
agrees that Executive shall not retain or use for Executive’s account at any
time any trade name, trademark, service mark, logo or other proprietary business
designation used or owned in connection with the business of the Company.

 
8.
Non-Competition; Non-Solicitation.

 
 
8.1
Non-Competition.  During Executive’s employment with the Company or any of its
affiliates and for a period of one year after the termination or cessation of
such employment for any reason, Executive shall not directly or indirectly,
alone or through any other organization or entity, including without limitation
becoming an employee, investor (except as provided below), officer, agent,
partner, member or director of any such organization or entity, engage or
prepare to engage in any Competitive Activity.  For purposes of this Agreement,
the term “Competitive Activity” means any area of business that the Company or
any of its affiliates worldwide (which affiliates shall not include any entity
that purchases the Company or otherwise acquires all or substantially all of the
Company’s assets and any of such purchasing or acquiring entity’s affiliates)
conducted or actively planned to conduct at any time during Executive’s
employment, including but not limited to oncological drug development and kinase
platform drug development.  Notwithstanding the foregoing, Executive shall not
be deemed to be engaged directly or indirectly in any Competitive Activity if
Executive participates in any such business solely as a passive investor in up
to one percent (1%) of the equity securities of a company or partnership.  For
purposes of this Section, Executive shall be deemed to be engaging in
Competitive Activity as of the date that Executive accepts employment or
consulting engagement with any other person or entity, regardless of when
Executive actually begins providing services under such employment or consulting
engagement, but only if Executive is preparing to engage in Competitive Activity
during such period.  Nothing in this Section shall be construed to affect in any
way Executive’s confidentiality obligations as set forth in Section 7 of this
Agreement.  Nothing in this Section shall be construed to prohibit Executive
from seeking permission from the Company to engage in any activity which may
otherwise fall within the definition of Competitive Activity as set forth in
this Section, provided that a grant of permission from the Company, if any, must
be in writing.

 
 
10

--------------------------------------------------------------------------------

 
 
 
8.2
Non-Solicitation.  During Executive’s employment with the Company or any of its
affiliates and for a period of one year after the termination or cessation of
such employment for any reason thereafter, Executive will not directly or
indirectly: (a) solicit, divert or take away, or attempt to divert or take away,
the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts of the Company or its affiliates with
whom the Company or its affiliates has or is actively negotiating a written
agreement as of the Termination Date; (b) recruit, solicit or hire any person
who is, or within the six (6) month period preceding the Termination Date was,
an officer, director or employee of the Company or any of its affiliates or was
a scientific consultant with an exclusive arrangement with the Company or any of
its affiliates; or (c) induce or attempt to induce any officer, director,
employee consultant, agent or representative of the Company or any of its
affiliates to discontinue his or her relationship with the Company or any of its
affiliates or to commence an employment or other business relationship with
another entity.



9.
Other Agreements.  Executive hereby represents to the Company that Executive is
not bound by any agreement or any other previous or existing business
relationship which conflicts with or prevents the full performance of
Executive’s duties and obligations to the Company (including Executive’s duties
and obligations under this or any other agreement with the Company).  Executive
understands that the Company does not desire to acquire from Executive any trade
secrets or confidential business information Executive may have acquired from
others.  Therefore, Executive agrees that during the Employment Term and
thereafter, Executive will not improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer, or any other
person or entity with whom Executive has an agreement or to whom Executive owes
a duty to keep such information in confidence.

 
 
11

--------------------------------------------------------------------------------

 
 
10.
Injunctive Relief.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 7 and 8 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining orders, temporary or permanent injunctions or any other equitable
remedy which may then be available.  In addition, in the event that Executive
breaches any provision of Sections 7 or 8 of this Agreement, the applicable time
periods set forth in such Sections, shall be extended for a period of time equal
to the period of time during which Executive was in breach of the Agreement, up
to a maximum of twelve months, and if the Company is required to seek relief
from such breach in any judicial proceedings, then such time limitations shall
extend for a period of time equal to the pendency of any such proceedings,
including all appeals, up to a maximum of twenty-four months.  In connection
with the restrictions in Sections 7 and 8, Executive represents that his
economic means are such that those provisions will not prevent him from
providing for himself and his family on a basis satisfactory to
Executive. .  Further, in addition to any other remedies available to the
Company, in the event Executive breaches any of the provisions of this
Agreement, including but not limited to Sections 7 or 8, Executive agrees that
any post-termination payments and benefits flowing to Executive from the
Company, including but not limited to the Severance Package, shall be subject to
disgorgement by the Employee and/or may be terminated, reduced, or cancelled by
the Company.



11.
Notices.  Any notice hereunder by either Party to the other shall be given in
writing by personal delivery, telex, facsimile, overnight courier or certified
mail, return receipt requested, addressed, if to the Company, to the attention
of CEO at the Company’s executive offices or to such other address as the
Company may designate in writing at any time or from time to time to Executive,
and if to Executive, to Executive’s most recent address on file with the
Company.  Notice shall be deemed given, if by personal delivery or by overnight
courier, on the date of such delivery or, if by telex or facsimile, on the
business day following receipt of answer back or facsimile information or, if by
certified mail, on the date shown on the applicable return receipt.

 
12.
Assignment.  This Agreement may not be assigned by either Party without the
prior written consent of the other Party, provided, however, that the Company
may assign this Agreement without Executive’s consent in the event of a merger,
acquisition, or transfer of all or substantially all of the assets of the
Company with or to a third party (a “Merger”).  In the event of a Merger, the
Company shall require in writing any successor Person to assume and agree to
perform this Agreement; failure to so assume and agree shall constitute a Deemed
Termination Condition for purposes of Section 5.1.2(d).

 
 
12

--------------------------------------------------------------------------------

 
 
13.
Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and there have been no oral or
other agreements of any kind whatsoever as a condition precedent or inducement
to the signing of this Agreement or otherwise concerning this Agreement or the
subject matter hereof.

 
 
13

--------------------------------------------------------------------------------

 
 
14.
Expenses.  The Parties shall each pay their own respective expenses incident to
the enforcement or interpretation of, or dispute resolution with respect to,
this Agreement, including all fees and expenses of their counsel for all
activities of such counsel undertaken pursuant to this Agreement.

 
15.
Waivers and Further Agreements.  Any waiver of any terms or conditions of this
Agreement shall not operate as a waiver of any other breach of such terms or
conditions or any other term or condition, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof; provided, however, that no such written waiver, unless it, by its own
terms, explicitly provides to the contrary, shall be construed to effect a
continuing waiver of the provision being waived and no such waiver in any
instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the Party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance with
such provision.  Each of the Parties agrees to execute all such further
instruments and documents and to take all such further action as the other Party
may reasonably require in order to effectuate the terms and purposes of this
Agreement.

 
16.
Amendments.  This Agreement may not be amended, nor shall any waiver, change,
modification, consent or discharge be effected except by an instrument in
writing executed by both Parties.

 
17.
Severability.  If any provision of this Agreement shall be held or deemed to be,
or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

 
18.
Counterparts.  This Agreement maybe executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
19.
Section Headings.  The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 
 
14

--------------------------------------------------------------------------------

 
 
20.
Governing Law and Forum.  This Agreement shall in all events and for all
purposes be governed by, and construed in accordance with, the laws of the
Commonwealth of Massachusetts without regard to any choice of law principle that
would dictate the application of the laws of another jurisdiction.  Any action,
suit or other legal proceeding which may be commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of Massachusetts (or, if appropriate, a
federal court located within Massachusetts), and the parties hereby consent to
the jurisdiction of such court with respect to any action, suit or proceeding
commenced in such court.

 
IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Agreement as of the Execution Date.
 

ARQULE, INC.   EXECUTIVE   By: 
/s/ Paolo Pucci
  By:  /s/ Thomas C. Chan   Name: Paolo Pucci   Name: Thomas C. Chan   Title:
Chief Executive Officer      

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Outside Activities
 
 
1.
National Institutes of Health-National Cancer Institute:  Chair and Study
Section member

 
 
2.
Department of Defense – U.S. Army Prostate and Breast Cancer Scientific Advisory
Panels:  Chair and Panel member

 
 
3.
Hope Funds for Cancer Research:  Study Section member

 
 
4.
University of Massachusetts:  Scientific Advisory Board member

 
 
5.
Longy School of Cambridge:  Board of Trustee member


 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ARQULE, INC. AMENDED AND RESTATED 1994 EQUITY INCENTIVE PLAN
Stock Option Terms And Conditions


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
WHICH HAVE BEEN ISSUED UNDER THE 1994 EQUITY INCENTIVE PLAN
AND REGISTERED UNDER THE SECURITIES ACT OF 1933.


1.
Plan Incorporated by Reference.  This Option is issued pursuant to the terms of
the Plan and may be amended as provided in the Plan.  Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan.  This certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference.  The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding.  Copies of the Plan may be obtained upon written request without
charge from the Company.  This Option is intended to be an “incentive stock
option” to the extent permissible under Section 422 of the Internal Revenue Code
of 1986 (the “Code”), including the $100,000 limitation of Code Section 422(d).



2.
Option Price.  The price to be paid for each share of Common Stock issued upon
exercise of the whole or any part of this Option is the Option Price set forth
on the face of this certificate.



3.
Vesting Schedule.  This Option may be exercised at any time and from time to
time over the number of shares and in accordance with the vesting schedule set
forth on the face of this certificate, but only for the purchase of whole
shares, provided that if Option Holder’s employment is terminated by the Company
pursuant to Section 5.1 (including 5.1.2),  5.3 or 5.4 of the Employment
Agreement between the Company and Option Holder dated April 15,
2008  (“Employment Agreement”),  then this Option may be exercised at any time
and from time to time over the number of shares and in accordance with the
vesting schedule set forth in the applicable Section of the Employment Agreement
and subject to the terms and conditions of such applicable Section of the
Employment Agreement.  Notwithstanding the foregoing, this Option may not be
exercised as to any shares after the Expiration Date.



4.
Method of Exercise.  To exercise this Option, the Optionholder shall deliver
written notice of exercise to the Company specifying the number of shares with
respect to which the Option is being exercised accompanied by payment of the
Option Price for such shares in cash, by certified check or in such other form,
including shares of Common Stock of the Company valued at their Fair Market
Value on the date of delivery, as the Committee may approve.  Promptly following
such a notice, the Company will deliver to the Optionholder a certificate
representing the number of shares with respect to which the Option is being
exercised.

 
 
17

--------------------------------------------------------------------------------

 
 
5.
Rights as a Stockholder or Employee.  The Option Holder shall not have any
rights in respect of shares as to which the Option shall not have been exercised
and payment made as provided above.  The Option Holder shall not have any rights
to continued employment by the Company or any group company by virtue of the
grant of this Option.



6.
Recapitalization, Mergers, Etc.  As provided in the Plan, in the event of a
corporate transaction affecting the Company's outstanding Common Stock, the
Committee shall equitably adjust the number and kind of shares subject to this
Option and the exercise price hereunder or make provision for a cash
payment.  If such transaction involves a consolidation or merger of the Company
with another entity, the sale or exchange of all or substantially all of the
assets of the Company or a reorganization or liquidation of the Company, then in
lieu of the foregoing, the Committee may upon written notice to the Option
Holder provide that this Option shall terminate on a date not less than 20 days
after the date of such notice unless theretofore exercised.  In connection with
such notice, the Committee may in its discretion accelerate or waive any
deferred exercise period.



7.
Option Not Transferable.  This Option is not transferable by the Option Holder
other than upon the death of the Option Holder, in accordance with the Plan.



8.
Exercise of Option After Termination of Employment  Except as expressly set
forth in this Paragraph 9 of this Agreement, if the Option Holder’s employment
with (a) the Company, (b) a corporation (or parent or subsidiary corporation of
such corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason, the Option
Holder may exercise the rights which were available to the Option Holder at the
time of such termination only within three months from the date of
termination.  Upon the death of the Option Holder, his or her Designated
Beneficiary shall have the right, at any time within twelve months after the
date of death, to exercise in whole or in part any rights that were available to
the Option Holder at the time of death.  It is understood and
agreed,  however,  that any part of the Option intended to be an “incentive
stock option” that is not exercised within three months following the date of
termination will lose incentive stock option qualification and automatically
convert to a Nonstatutory Stock Option for the remainder of the applicable
exercise period.  Notwithstanding the foregoing, no rights under this Option may
be exercised after the Expiration Date.



9.
Exercise of Option Upon Retirement.  Upon Retirement, as defined below, any
unvested shares set forth on the face of this certificate shall vest, and this
Option may be exercised in whole or part until the earlier of up to two years
from the date of Retirement or the Expiration Date.  “Retirement” as to any
Option Holder shall mean such person’s leaving the employment of the Company or
an Affiliate after reaching age 55 with ten (10) years of full-time continuous
service with the Company; provided, that the sum of the Option Holder’s age plus
the number of years of continuous service equals or exceed seventy (70).

 
 
18

--------------------------------------------------------------------------------

 
 
10.
Compliance with Securities Laws.  It shall be a condition to the Option Holder's
right to purchase shares of Common Stock hereunder that the Company may, in its
discretion, require (a) that the shares of Common Stock reserved for issue upon
the exercise of this Option shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company's Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed purchase shall be exempt from registration under that Act
and the Option Holder shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and (c) that such other steps, if
any, as counsel for the Company shall consider necessary to comply with any law
applicable to the issue of such shares by the Company shall have been taken by
the Company or the Option Holder, or both.  The certificates representing the
shares purchased under this Option may contain such legends as counsel for the
Company shall consider necessary to comply with any applicable law.



11.
Payment of Taxes.  To the extent applicable: The Option Holder shall pay to the
Company, or make provision satisfactory to the Company for payment of, any taxes
required by law to be withheld with respect to the exercise of this Option.  The
Committee may, in its discretion, require any other Income taxes imposed on the
sale of the shares to be paid by the Option Holder.  In the Committee's
discretion, such tax obligations may be paid by entering into some other
arrangements to ensure that such amount is available to them or it (whether by
authorizing the sale of some or all of the shares and payment to the Company or
the member of the Group (as the case may be) of the requisite amount of the
proceeds of sale or otherwise). The Company and any group company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind otherwise due to the Option Holder.

 
12.
Transfer of Personal Data.  By acknowledging and accepting this award, you
understand that, in order to perform its requirements under the Plan, the
Company may transfer and process personal data and/or sensitive personal data
about you.  Such data may include but is not limited to personal and financial
data about you and sale of shares purchased under the Plan from time to
time.  You also hereby give explicit consent to the Company to transfer and
process any such personal data and/or sensitive data outside the country in
which you work or are employed including countries which may be outside the
European Economic Area where there may be no legislation in relation to an
individual's rights concerning personal data.  This may also apply to other
companies in the Company group, third party advisers and administrators or
regulatory authorities.


 
19

--------------------------------------------------------------------------------

 
 
13.
Special Tax Consequences.  The Option Holder acknowledges that, to the extent
the aggregate Fair Market Value of stock with respect to which “incentive stock
options” (within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code), including this Option, are exercisable for the
first time by the Option Holder during any calendar year (under the Plan and all
other incentive stock option plans of the Company, any Subsidiary and any parent
corporation thereof (within the meaning of Section 422 of the Code)) exceeds
$100,000, such options shall be treated as Nonstatutory Options to the extent
required by Section 422 of the Code.  The Option Holder further acknowledges
that the rule set forth in the preceding sentence shall be applied by taking
options into account in the order in which they were granted.  For purposes of
these rules, the Fair Market Value of stock shall be determined as of the time
the Option with respect to such stock is granted.

 
 
20

--------------------------------------------------------------------------------

 

 EXHIBIT C
 
Determination of Option Price
 
The exercise price of the Execution Stock Option is the Fair Market Value of
ArQule’s Common Stock (as defined below) as of the Effective Date as defined in
Section 1 of the Employment Agreement between the Company and Executive.
 
The Fair Market Value of ArQule’s Common Stock shall be the closing price of the
Common Stock as reported by the NASDAQ National Market on the trading day of the
commencement of Executive’s employment with the Company as its Chief Scientific
Officer.
 
 
21

--------------------------------------------------------------------------------

 

 EXHIBIT D
 
Calculation of the Severance Payment


 
Pursuant to Section 5.1.1(a)(ii), the portion of Executive’s Severance Payment
based on bonuses (“Bonus Severance”) awarded to Executive, if any, would be
calculated in the following manner:
 
These calculations are for illustrative purposes only and the following
assumptions are utilized knowing that going forward exact numbers will change
the calculation of the bonus payments:
 
2008 Salary:                                      $286,000
2008 Bonus Target:                         25%
2009 Salary:                                      $325,000
2009 Bonus Target:                         30%

 
Example #1:  Executive terminated in 2009
 
Bonus Severance = $68,750 (average of 25% for 2008 and 24% for 2007).
 
Example #2:  Executive awarded a 25% bonus for 2008 and 30% for 2009, terminated
during 2010
 
Bonus Severance = $84,500 (average of 2008 and 2009)
 
Example #3:  Executive awarded a 25% bonus for 2008, 0% bonus for 2009,
terminated during 2010
 
Bonus Severance = $35,750 (average of year 1 and year 2 bonuses actually
awarded)
 
 
 
22